SUBSCRIPTION AGREEMENT ADDENDUM
 
California Gold Corp.
c/o Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, New York 10022


December 22, 2010


WHEREAS, You have previously entered into a Subscription Agreement (the
“Agreement”) with California Gold Corp., a Nevada Corporation (the “Company”),
in connection with the private placement offering (the “Offering”) of 40,000,000
and a maximum of 60,000,000 shares (the “Shares”) of the common stock, par value
$0.001 per share (the “Common Stock”), of the “Company, at a purchase price of
$0.025 per Share.


NOW, THEREFORE, we are hereby modifying the Agreement to add the following
terms:


 
1.
Each share of stock purchased in the Offering shall be accompanied by a warrant,
the original of which is included herewith (the “Warrants”), representing the
right to purchase one-half of one share of Common Stock, exercisable for a
period of 18 months at an exercise price of $0.25 per whole share; and



 
2.
The registration rights provisions set forth at Section 5 of the Agreement are
replaced in their entirety and revised as indicated on Exhibit A hereto to
provide, additionally, for a registration provision covering the resale of all
of the shares issuable upon exercise of the Warrants.



Note that the Company is currently a “shell company” as defined in Rule 12b-2
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). 
Pursuant to Rule 144(i), securities issued by a current or former shell company
(that is, the Shares, the Warrants and the shares of Common Stock issuable upon
exercise of the Warrants, together, the “Securities”) that otherwise meet the
holding period and other requirements of Rule 144 nevertheless cannot be sold in
reliance on Rule 144 until one year after the Company (a) is no longer a shell
company; and (b) has filed current “Form 10 information“ (as defined in Rule
144(i)) with the SEC reflecting that it is no longer a shell company, and
provided that at the time of a proposed sale pursuant to Rule 144, the Company
is subject to the reporting requirements of section 13 or 15(d) of the Exchange
Act and has filed all reports and other materials required to be filed by
section 13 or 15(d) of the Exchange Act, as applicable, during the preceding 12
months (or for such shorter period that the issuer was required to file such
reports and materials), other than Form 8-K reports.  As a result, the
restrictive legends on certificates for the Securities cannot be removed except
in connection with an actual sale meeting the foregoing requirements or pursuant
to an effective registration statement.



--------------------------------------------------------------------------------




All other terms of the Agreement and the Offering will remain unchanged.


Thank you very much for your support of the Company.
 

 
Very truly yours:
 
CALIFORNIA GOLD CORP.
         
 
By:
/s/ James D. Davidson       Name: James D. Davidson       Title:   President and
CEO          

 
2

--------------------------------------------------------------------------------


 
Exhibit A


Section 5 of the Agreement is replaced in full with the provisions set forth
below. Unless otherwise defined below, capitalized terms used herein shall have
those meanings given to them in the Agreement, as amended by this Addendum:


5.           Registration Rights.
 
(a)           Registration of Shares Underlying the Warrants.  The Company shall
file a registration statement on Form S-1 (the “Registration Statement”)
relating to the resale by the Subscribers of all of the shares of Common Stock
issuable upon exercise of the Warrants (the “Warrant Shares”).  Notwithstanding
the foregoing, in the event that the Securities and Exchange Commission (the
“SEC”) limits the amount of shares of Common Stock that may be sold, the Company
may scale back from the Registration Statement such number of Warrant Shares on
a pro-rata basis.  In such event, the Company shall give the Subscribers prompt
notice of the number of Warrant Shares excluded therein
 
(b)           Piggyback Registration.    If the Company shall determine to
register for sale for cash any of its Common Stock, for its own account or for
the account of others (other than the Subscriber) pursuant to a registration
statement (other than the Registration statement) initially filed after the date
of this Agreement, other than (i) a registration relating solely to employee
benefit plans or securities issued or issuable to employees, consultants (to the
extent the securities owned or to be owned by such consultants could be
registered on Form S-8) or any of their family members (including a registration
on Form S-8) or (ii) a registration relating solely to a Securities Act Rule 145
transaction or a registration on Form S-4 in connection with a merger,
acquisition, divestiture, reorganization or similar event, the Company shall
promptly give to the Subscriber written notice thereof (and in no event shall
such notice be given less than 20 calendar days prior to the filing of such
registration statement), and shall include as a piggyback registration (the
“Piggyback Registration”) all of the Shares specified in a written request
delivered by the Subscriber to the Company within 10 calendar days after receipt
of such written notice from the Company, and including any of the Warrant Shares
subject to a cutback comment from the SEC with respect to the registration
statement discussed in Section 5(a) above. However, the Company may, without the
consent of the Subscriber, withdraw such registration statement prior to its
becoming effective if the Company or such other stockholders have elected to
abandon the proposal to register the securities proposed to be registered
thereby.  Notwithstanding the foregoing, in the event that the SEC limits the
amount of shares that may be registered in such registration statement, the
Company may scale back from the registration statement such number of Shares, on
a pro-rata basis, as is required to meet the scale back requirements.
Additionally, in any such registration statement, SEC scale back requirements
shall apply first, to the Subscriber’s Shares second, to the Warrant Shares and
third, to any other shares being registered pursuant to a mandatory or demand
registration obligation of the Company.
 
(c)           Underwriting.  If a Piggyback Registration is for a registered
public offering that is to be made by an underwriting, the Company shall so
advise the Subscriber of the shares eligible for inclusion in such registration
statement pursuant to Section 5(b).  In that event, the right of any Subscriber
to Piggyback Registration shall be conditioned upon such Subscriber’s
participation in such underwriting and the inclusion of such Subscriber’s shares
in the underwriting to the extent provided herein. The Subscriber proposing to
sell any of its shares through such underwriting shall (together with the
Company and any other stockholders of the Company selling their securities
through such underwriting) enter into an underwriting agreement in customary
form with the underwriter selected for such underwriting by the Company or the
selling stockholders, as applicable. Notwithstanding any other provision of this
Section, if the underwriter or the Company determines that marketing factors
require a limitation on the number of shares of Common Stock or the amount of
other securities to be underwritten, the underwriter may exclude some or all
Subscriber’s shares (first, the Shares and second, the Warrant Shares) from such
registration and underwriting.  The Company shall so advise the Subscriber
(unless the Subscriber failed to timely elect to include its shares through such
underwriting or has indicated to the Company its decision not to do so), and
indicate to such Subscriber the number of shares that may be included in the
registration and underwriting, if any. The number of shares to be included in
such registration and underwriting shall be allocated among all of the
subscribers in the Offering (the “Subscribers”) as follows:
 
3

--------------------------------------------------------------------------------


 
(i)          If the Piggyback Registration was initiated by the Company, the
number of shares that may be included in the registration and underwriting shall
be allocated first to the Company and then, subject to obligations and
commitments existing as of the date hereof, to all selling stockholders,
including the Subscribers, who have requested to sell in the registration on a
pro rata basis according to the number of shares requested to be included
therein; and
 
(ii)           If the Piggyback Registration was initiated by a mandatory
registration or the exercise of demand registration rights by a stockholder or
stockholders of the Company (other than the any of the Subscribers), then the
number of shares that may be included in the registration and underwriting shall
be allocated first to such selling stockholders who are entitled to the
mandatory registration or who exercised such demand and then, subject to
obligations and commitments existing as of the date hereof, to all other selling
stockholders, including the Subscribers, who have requested to sell in the
registration on a pro rata basis according to the number of shares requested to
be included therein.


No shares excluded from the underwriting by reason of the underwriter’s
marketing limitation shall be included in such registration. If the Subscriber
disapproves of the terms of any such underwriting, the Subscriber may elect to
withdraw such Subscriber’s shares therefrom by delivering a written notice to
the Company and the underwriter. The shares so withdrawn from such underwriting
shall also be withdrawn from such registration; provided, however, that, if by
the withdrawal of such shares, a greater number of shares held by other
Subscribers may be included in such registration (up to the maximum of any
limitation imposed by the underwriters), then the Company shall offer to all
Subscribers who have included shares in the registration the right to include
additional shares pursuant to the terms and limitations set forth herein in the
same proportion used above in determining the underwriter limitation.
 
c.           Indemnification.
 
(i)           In the event of the offer and sale of shares under the Securities
Act, the Company shall, and hereby does, indemnify and hold harmless, to the
fullest extent permitted by law, each Subscriber, its directors, officers,
partners, each other person who participates as an underwriter in the offering
or sale of such securities, and each other person, if any, who controls or is
under common control with such Subscriber or any such underwriter within the
meaning of Section 15 of the Securities Act, against any losses, claims, damages
or liabilities, joint or several, and expenses to which the Subscriber or any
such director, officer, partner or underwriter or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages, liabilities or expenses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement of any material fact contained in any registration statement prepared
and filed by the Company under which shares were registered under the Securities
Act, any preliminary prospectus, final prospectus or summary prospectus
contained therein, or any amendment or supplement thereto, or any omission to
state therein a material fact required to be stated or necessary to make the
statements therein in light of the circumstances in which they were made not
misleading, and the Company shall reimburse the Subscriber, and each such
director, officer, partner, underwriter and controlling person for any legal or
any other expenses reasonably incurred by them in connection with investigating,
defending or settling any such loss, claim, damage, liability, action or
proceeding; provided, that such indemnity agreement found in this Section
5(c)(i) shall in no event exceed the net proceeds from the sale of such shares
received by the Company; and provided further, that the Company shall not be
liable in any such case (i) to the extent that any such loss, claim, damage,
liability (or action or proceeding in respect thereof) or expense arises out of
or is based upon an untrue statement in or omission from such registration
statement, any such preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement in reliance upon and in conformity with
written information furnished to the Company for use in the preparation thereof
or (ii) if the person asserting any such loss, claim, damage, liability (or
action or proceeding in respect thereof) or expense who purchased the shares
that are the subject thereof did not receive a copy of an amended preliminary
prospectus or the final prospectus (or the final prospectus as amended or
supplemented) at or prior to the written confirmation of the sale of such shares
to such person because of the failure of such Subscriber or underwriter to so
provide such amended preliminary or final prospectus and the untrue statement or
omission of a material fact made in such preliminary prospectus was corrected in
the amended preliminary or final prospectus (or the final prospectus as amended
or supplemented). Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Subscribers, or any
such director, officer, partner, underwriter or controlling person and shall
survive the transfer of such shares by the Subscriber.
 
4

--------------------------------------------------------------------------------


 
(ii)           As a condition to including shares in any registration statement
filed pursuant to this Agreement, each Subscriber agrees to be bound by the
terms of this Section 5(c) and to indemnify and hold harmless, to the fullest
extent permitted by law, the Company, each of its directors, officers, partners,
legal counsel and accountants and each underwriter, if any, and each other
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which the Company or any such director or officer or controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) that arises out of or is based upon
an untrue statement in or omission from such registration statement, any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with written information furnished
by the Subscriber for use in the preparation thereof, and such Subscriber shall
reimburse the Company, and such Subscribers, directors, officers, partners,
legal counsel and accountants, persons, underwriters, or control persons, each
such director, officer, and controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating, defending, or
settling any such loss, claim, damage, liability, action or proceeding;
provided, however, that such indemnity agreement found in this Section 5(c)(ii)
shall in no event exceed the net proceeds received by such Subscriber as a
result of the sale of shares pursuant to such registration statement, except in
the case of fraud or willful misconduct.  Such indemnity shall remain in full
force and effect, regardless of any investigation made by or on behalf of the
Company or any such director, officer or controlling person and shall survive
the transfer by any Subscriber of such shares.
 
(iii)           Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding involving a claim referred to in this
Section (including any governmental action), such indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party, give
written notice to the indemnifying party of the commencement of such action;
provided, that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under this
Section, except to the extent that the indemnifying party is actually prejudiced
by such failure to give notice.  In case any such action is brought against an
indemnified party, unless in the reasonable judgment of counsel to such
indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist or the indemnified party may have defenses not
available to the indemnifying party in respect of such claim, the indemnifying
party shall be entitled to participate in and to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof, unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation.  Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding effected without its consent.  No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or
litigation.  Notwithstanding anything to the contrary set forth herein, and
without limiting any of the rights set forth above, in any event any party shall
have the right to retain, at its own expense, counsel with respect to the
defense of a claim. Each indemnified party shall furnish such information
regarding itself or the claim in question as an indemnifying party may
reasonably request in writing and as shall be reasonably required in connection
with defense of such claim and litigation resulting therefrom.
 
5

--------------------------------------------------------------------------------


 
(iv)           If an indemnifying party does not assume, or is not permitted to
assume, the defense of an action pursuant to Sections 5(c)(iii) or in the case
of the expense reimbursement obligation set forth in Sections 5(c)(i) and
5(c)(ii), the indemnification required by Sections 5(c)(i) and 5(c)(ii) shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills received or expenses, losses,
damages or liabilities are incurred.
 
(v)           If the indemnification provided for in Section 5(c)(i) or 5(c)(ii)
is held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, liability, claim, damage or expense referred to
herein, the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage or expense (i) in such
proportion as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law or provides a lesser sum to the
indemnified party than the amount hereinafter calculated, then in such
proportion as is appropriate to reflect not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.
 
6

--------------------------------------------------------------------------------


 
(vi)           Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with an underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.
 
(vii)           Indemnification similar to that specified in this Section (with
appropriate modifications) shall be given by the Company and each Subscriber of
shares with respect to any required registration or other qualification of
securities under any federal or state law or regulation or governmental
authority other than the Securities Act.
 
d.           Assignment of Rights.  No Subscriber may assign its rights under
this Section 5 to any party without the prior written consent of the Company;
provided, however, that any Subscriber may assign its rights under this Section
5 without such consent to a Permitted Assignee as long as (i) such transfer or
assignment is effected in accordance with applicable securities laws; (ii) such
transferee or assignee agrees in writing to become subject to the terms of this
Agreement; and (iii) such subscriber notifies the Company in writing of such
transfer or assignment, stating the name and address of the transferee or
assignee and identifying the shares with respect to which such rights are being
transferred or assigned.
 
For purposes of this Section 5(d), “Permitted Assignee” means (1) with respect
to a partnership, its partners or former partners in accordance with their
partnership interests, (2) with respect to a corporation, its stockholders in
accordance with their interest in the corporation, (3) with respect to a limited
liability company, its members or former members in accordance with their
interest in the limited liability company, (4) with respect to an individual
party, any family member (spouse, descendants or trust the beneficial interests
of which are owned by any of such individuals) of such party, (5) an entity that
is controlled by, controls, or is under common control with a transferor, or (6)
a party to this Agreement.
 
e.           Compliance.  The Subscriber covenants and agrees that such
Subscriber will comply with the prospectus delivery requirements of the
Securities Act as applicable to such Subscriber in connection with sales of
Shares pursuant to a registration statement required hereunder.
 
f.           Information by Subscriber.  The Subscriber covenants and agrees
that such Subscriber, if included in any registration, shall furnish to the
Company such information as the Company may reasonably request in writing
regarding such Subscriber and the distribution proposed by such Subscriber
including any selling shareholder questionnaire if requested by the Company.